Per Curiam.

We have reviewed the record in this case and concur in the board’s findings that respondent violated DR 1 — 102(A)(4), 6 — 101(A)(2) and (3), and 7-101(A)(2). However, the board’s recommendation that respondent be suspended for a period of two years from the practice of law, with eighteen months stayed, is inappropriate for misconduct of this severity. We, therefore, impose the recommended two-year suspension from the practice of law in Ohio, but we order that respondent serve a full year of that suspension period and thereafter be on one year of monitored probation. Respondent shall also make full restitution to the Smedleys, with interest at the judgment rate, before his reinstatement. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would suspend respondent for eighteen months, but stay the suspension.